                         Case 1:18-cv-02253-LLS Document 176 Filed 12/07/20 Page 1 of 4
0
    -   ORIGIN .C\LCase 1:18-cv-02253-LLS                Document 174 Filed 12/04/20 Page 1 of 4
~~         .




                i>
                                                                                                           Daniel C. Decarlo


                   LEWIS                                                                      633 West 5th Street, Suite 4000
                                                                                               Los Angeles , California 90071


               (0 BRISBOIS
               LEWIS BRISBOIS BISGAARD & SMITH LLP
                                                                                             Dan .DeCarlo@lewisbrisbois.com
                                                                                                        Direct: 213.680 .5066




               December 4, 2020
                                            MEMO ENDORSED                                                File No. 34181 .63



                                                                                         ' USDC SONY
               VIA ECF
               Honorable Louis L. Stanton                                                 DOCUMENT
               United States District Judge                                               ELECT RONIC AL LY FILED
               Southern District of New York
                                                                                           DOC #: _ _ _ _ _r-=-T_               _
               Daniel Patrick Moynihan United States Courthouse
               500 Pearl Street                                                            DAT F FlLED:~,-;.    ?/......1._o._,,.
                                                                                                        ( t'--f__,
               New York, NY 10007-1312

                        Re:       Chanel, Inc. v. WGACA, LLC, et al.
                                  S.D.N .Y. Case No. 18-cv-02253 (LLS)

               Dear Judge Stanton:

                      We write on behalf of all defendants ('WGACA") to respond to Plaintiff Chanel lnc.'s
               ("Chanel") letter of December 3, 2020 (Dkt 173). Chanel's presentation is both inaccurate and
               incomplete and we oppose the requested protective order. We would request that the Court order
               Chanel to produce Ms. Gruber for deposition prior to the FRCP 30(b)(6) deposition and that
               WGACA be afforded additional time to complete its discovery until January 31, 2021 for the
               reasons set forth below.

                       Our request regarding Ms. Gruber's deposition was simple: because of the complexity,
               tortured history of Chanel's bad faith counterfeiting claims 1 and Chanel's ever moving target with
               regard to its court ordered certification, we needed to take Ms. Gruber's deposition on a day prior
               to separate from the FRCP 30(b )(6) deposition. Clearly aware of the jeopardy that it faces in
               trying to reconcile its previous inconsistent statements regarding counterfeiting, Chanel is seeking
               to thwart our strategy by insisting that we combine Ms. Gruber's individual deposition with the
               30(b)(6).

                       First, Chanel inaccurately advises this Court that we insisted on ONLY taking Ms. Gruber's
               deposition on December 4, "Defendants insist on proceeding on December 4, and then again on
               December 14 .. .". (Dkt 173, p. 1, ,r1 ). Chanel knows that to be inaccurate as the written


               1
                 In paragraph 2 of Dkt 166, we described in detail Chanel 's pattern of bad faith vis-a-vis its
               counterfeiting claims including Chanel's admission in open court that it held no evidence of
               counterfeiting when it alleged such in three complaints.




        ARIZONA • CALIFORNIA • COLORADO • CONNECTICUT • DELAWARE • FLORIDA • GEORGIA • ILLINOIS • INDIANA • KANSAS • KENTUCKY •

        LOUISIANA

        MARYLAND • MASSACHUSETTS • MINNESOTA • MISSOURI • NEVADA • NEW JERSEY • NEW MEXICO • NEW YORK • NORTH CAROLINA
               4833-5060-5523.2
          Case 1:18-cv-02253-LLS Document 176 Filed 12/07/20 Page 2 of 4
            Case 1: 18-cv-02253-LLS Document 17 4 Filed 12/04/20 Page 2 of 4


Honorable Louis L. Stanton
December 4, 2020
Page 2


communications between the parties reflect. The relevant portion of our meet and confer
communications is attached as Exhibit A with the applicable sections highlighted for the Court's
convenience. The relevant exchanges were as follows :

•   November 19: We wrote, "ROBIN GRUBER ... we need to schedule another session [of her
    deposition] .. ."

•   November 20: Chanel wrote , "[Gruber] ... will be available ... December 14 [which is the same
    day as we had scheduled Chanel's FRCP 30(b)(6)]"

•   November 20 : We responded promptly, "We are not willing to combine her individual
    deposition with a 30b6 .. .As such , we will be serving [a notice] for December 4. That said, if we
    can coordinate an available date before the cut off that does not conflict with other depositions,
    we are willing to consider alternate dates.

•   November 25: Chanel responded that "Neither Ms. Gruber nor Ms. Pietrini are available for Ms.
    Gruber's reopened deposition on December 4 ..."2 Chanel then continued to insist that Ms.
    Gruber would only be made available in conjunction with the FRCP 30(b)(6) on December 14.

•   November 25: We responded promptly again advising that we would work with Chanel for any
    available date that did not conflict with other dates but that we could not be expected to take it
    on the same day as the 30(b)(6). Chanel refused to discuss any other dates and refused to
    produce Ms. Gruber for deposition on any day other than December 14, which was the
    previously agreed upon date for Chanel 's 30(b )(6).

        In other words, beginning on November 19, we sought to work with Chanel to schedule Ms.
Gruber's deposition and Chanel steadfastly insisted that Ms. Gruber was ONLY available on the
same day as the FRCP 30(b)(6) deposition of December 14. Chanel is therefore well aware that
we did not insist that her deposition could ONLY be taken on December 4. We would suggest
further that Chanel's position that Ms. Gruber is ONLY available on December 14 is not credible.
Ms. Gruber is an in-house lawyer for Chanel and suggesting that as a key witness in this case, she
could not make herself available for a deposition on any other day smacks of gamesmanship and
an obvious effort to thwart our strategy to focus on her and Chanel's already highly suspect
position on the counterfeiting claims. Chanel's complaint about the number of times she will be
deposed is truly ironic in light of the fact that such is a direct result of Chanel's failure to present
her certification before she was deposed the first time, in violation of this Court's order.



2
  Interestingly, while Chanel told us in the meet and confer that both Ms. Gruber and her lawyer
Ms. Pietrini that were unavailable for the deposition on December 4 (though they have never
offered any reason why Ms. Gruber had more pressing matters than being deposed during the final
two weeks of the discovery cut off period of a case Chanel instigated), Chanel's letter is silent on
Ms. Pietrini's availability on December 4.




                                LEWIS BRISBOIS BISGAARD & SMITH LLP
                                          www.lewisbrisbois.com


4833-5060-5523.2
            Case 1:18-cv-02253-LLS Document 176 Filed 12/07/20 Page 3 of 4
             Case 1:18-cv-02253-LLS Document 174 Filed 12/04/20 Page 3 of 4


Honorable Louis L. Stanton
December 4, 2020
Page 3


         THE RECENTLY SERVED AMENDED CERTIFICATION BY MS. GRUBER MAKES HER
                   INDIVIDUAL DEPOSITION EVEN MORE CRITICAL

         Making matters even more difficult for us in terms of proper preparation is that we just
received last night Chanel's "Amended Certification" from Ms. Gruber. We have attached it as
Exhibit B. This certification cites to a number of exhibits which Chanel apparently believes serves
as admissible evidence of counterfeiting. The original certification referenced no evidence at all.
While we have not had time to study the entirety of Chanel's evidentiary presentation , Chanel cites
to a number of exhibits that, to our current knowledge, do not actually serve as admissible
evidence supporting counterfeiting. But regardless of our current views of this evidence, there is
no doubt that Chanel has now introduced another layer of complexity that we were not previously
aware of regarding these claims and which will require extensive preparation and a likely extensive
further deposition of Ms. Gruber. Why Chanel never before identified this evidence as supposed
support for its counterfeiting case and why Ms. Gruber in her first deposition session knew nothing
about the counterfeiting allegations needs to be explored without the distraction of deposing Ms.
Gruber in conjunction with the various 30(b)(6) topics which we have been forced to make broad
because of the unwieldly nature of Chanel's allegations. Preparing for the various 30(b)(6) topics
will be extensive and we should not be forced at Chanel's whim to combine our preparation on a
critical issue designed for Ms. Gruber as an individual with other topics that span the entire scope
of the case.

       We will be significantly prejudiced if Chanel is successful in its latest manipulation of forcing
us to take Ms. Gruber's deposition in conjunction with the FRCP 30(b )(6). We would therefore
respectfully submit that the Court deny Chanel's request for a protective order. 3

                   REQUEST TO EXTEND THE DISCOVERY CUT OFF SO THAT WGACA CAN
                            COMPLETE ITS SCHEDULED DEPOSITIONS

       The current discovery cut off is December 14 and Chanel's refusal to schedule two key
depositions has compromised our ability to complete our depositions prior to the discovery cut off.
We would therefore request that the Court order that WGACA be permitted up to January 31, 2021
to complete its discovery. The stalling of Robin Gruber's deposition as noted above is one reason,
but another reason is the deposition of Jennifer Bleys.

       Jennifer Bleys is an employee of Chanel and a key witness who was supposed to be
deposed in September. As the Court may recall , Chanel rebuffed all of our efforts to schedule any
depositions in August because of Chanel's apparent company-wide August vacation policy.
Chanel then scheduled Ms. Bleys' deposition for mid-September. That deposition was cancelled as
Ms. Bleys underwent an emergency c-section. Since that time , Chanel repeatedly advised us that

        3
         We have never provided inconsistent positions for why we want to take Ms. Gruber's
deposition separate from the FRCP 30(b)(6). Indeed , we also introduced this topic in our last filing
with the Court (See Dkt 166 at FN 2). Our explanation there is consistent with our explanation
here as well as our explanation to Chanel.




                                LEWIS BRISBOIS BISGAARD & SMITH LLP
                                          www.lewisbrisbois.com


4833-5060-5523.2
         Case 1:18-cv-02253-LLS Document 176 Filed 12/07/20 Page 4 of 4
            Case 1:18-cv-02253-LLS Document 174 Filed 12/04/20 Page 4 of 4


Honorable Louis L. Stanton
December 4 , 2020
Page 4



they would make Ms. Bleys available for deposition prior to the discovery cut off, but then recently
changed its position and said that Ms. Bleys would not be able because of family leave laws and
health reasons to be deposed prior to the cut off. While Chanel has told us they would stipulate to
extending the time to depose her, after repeatedly asking Chanel to follow through , as of th is
writing , Chanel has still not presented us with an appropriate stipulation to subm it to the Court. As
we noted to Chanel , we are not in a position to make any representation as to why the cut off
should be extended to accommodate Chanel and Ms. Bleys and as such we are powerless to draft
that stipu lation . To be clear, we have never insisted that Ms. Bleys provide a deposition when she
is not physically capable of doing so , nor have we suggested that applicable family leave laws be
violated. However, as we have noted , this is a situation of Chanel's own making as it refused to
schedule Ms. Bleys deposition in August when it could have avoided the conflict with the birth of
her child and now for reasons that are entirely unclear is slow walking its previous promise to
stipulate to such relief. In light of Chanel 's history in this case , we are concerned that somehow
Chanel intends to renege on its promise which would deprive us of the critical deposition of Ms.
Bleys.

        In sum , we would request that:
                                                                                                                1 ¢.J
        1. The Court deny Chanel's request for a protective order and further order Chanel to
           produce Ms. Gruber for deposition on a date separate and apart and before the ~
           30(b)(6) deposition and ;                                                       I~
                                                                                                ~   '{-                    ~   .
        2. That WGACA be given until January 31 , 2021 to complete its discovery.         ~'1             ~
          We thank Your Honor for Your Honor's attention to this matter.                             ,<     ~(""'

                                                    Respectfully,                                     ..J              /
                                                                                                                i }1       ~-0
                                                   l s/Daniel C. Decarlo                                    l
                                                    Daniel C. Decarlo of
                                                    LEWIS BRISBOIS BISGAARD & SMITH LLP
cc:     Counsel for Plaintiff (via ECF)




                                LEW IS BRISBOIS BISGAARD & SMITH LLP
                                          www.lewisbrisbois.com


4833-5060-5523.2
